Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 3/19/2021. Claims 1-20 have been examined in this application.  This communication is the first action on the merits.  As of the date of this communication, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 
Invitation to Participate in DSMER Pilot Program
2.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-9, 15-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) the idea of providing an advertisement based on a bidding auction.  The idea of providing an advertisement based on a bidding auction is subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors, which is a certain method of organizing human activities.  Since the claims recite a certain method of organizing human activities which is in the enumerated groupings of abstract ideas, the claims recite an abstract idea.
	 This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite: 
	(1)  Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea) (see MPEP 2106.05(f)).  Specifically as recited in the claims	: software stored on a memory running on a computer, servers, processors, edge servers, a browser, and a content distribution network edge server used as tool to perform the abstract idea, or adding the words “apply” it with the judicial 
	(2)  Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea (see claims 1-9, 15-17, and 19-20)
	And (3	)  Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.06(h)).  Specifically as recited in the claims generally linking the use of the judicial exception to the header or wrapper bidding browser environment or field of use (see claims 1-9, 15-17, and 19-20)
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that not indicative of significantly more (inventive concept) in that the claims merely recite: 
	(1)  Simply appending well-understood, routine, conventional activities previously known to the industry specified at a high level of generality to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).  Specifically as recited in the claims: 
	(a)  receiving or transmitting data over a network, e.g., using the Internet to gather data (see claims 1-9, 15-17, and 19-20) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	And (b) receiving, processing, and storing data (see claims 1-9, 15-17, and 19-20) (see USPTO July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Alice Corp., 134 S. Ct. at 2360. But see Example 4 (AI‐4: global positioning system)). 
	Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significantly more step as detailed above. 
	Further the Examiner has not applied a 101 rejection to dependent claims 10 and 18 (and claims 11-14 based on their dependency on claim 10).  If Applicant were to incorporate the limitations of claims 10 and 18 (or alternatively a more specific version of the limitations for example due to the additional prior art rejections in the office action below) into the independent claims, the 101 rejection could be withdrawn. 
Claim Interpretation - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
A communication interface configured to receive a request for a page (see claim 1) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
From review of the specification the following appears to be the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: 
	Paragraph 0020- The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor. In this specification, these implementations, or any other form that the invention may take, may be referred to as techniques.
	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



9.	Claims 1-2, 5-9, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Guermas et al. (United States Patent Application Publication Number: US 2017/0330245). 

	As per claim 1, Guermas teaches A system, comprising: (see abstract and title, Examiner’s note: system for reducing response latencies in an auctioning system by having parallel ad requests sent out to potential impression providers using respective floor/reserve prices). 
	a communication interface configured to (see paragraph 0067 and 0088, Examiner’s note: software running on a computer to perform functions of Guermas).
	receive a request for a page; (see paragraph 0026 and abstract, Examiner’s note: user requesting a webpage from a user device). 
	 and a processor coupled to the communication interface and configured to (see paragraph 0067 and 0088, Examiner’s note: software running on a computer to perform functions of Guermas).
	provide the page at least in part by determining dynamically a content element for the page, including by:  conducting an auction, prior to providing the page in response to the request, to determine a winning bid;  and determining the content element based at least in part on an auction winner (see abstract and paragraphs 0051, 0055, and 0063-0064, Examiner’s note: ad auction to provide content, where a winning bid is determined based in part on the auction and optionally a direct sales bidder may have the option to outbid the auction or the auction winner may only be picked based on established ad quality rules). 
	As per claim 2, Guermas teaches
	wherein the request for the page is received from a browser (see paragraph 0025, Examiner’s note: “consumer computer, such as a desktop, laptop, tablet, smart phone, television or the like, with an Internet browser (e.g., Microsoft Explorer, Google Chrome, Apple Safari, etc.), requesting content from the CDS”). 
	
	As per claim 5, Guermas teaches
	wherein the auction is conducted by calling a header bidder server. (see paragraph 0007, 0057, 0061,  and 0088, Examiner’s note: network of servers for load balancing, where the platform provides a unified integrated auction, that supports client side header bidding and server side auction).
	As per claim 6, Guermas teaches 
	wherein determining the content element includes comparing the winning bid to a configured threshold (see paragraphs 0055 and 0051, Examiner’s note: Guermas teaches this in at least two aspects, 1) being comparing the winning ad to a specified ad quality in paragraph 0051 and 2) comparing the winning bid to another set of bids or advertisers to determine if the winning bid is the auction bid or the direct sale bid (see paragraph 0055)). 
	As per claim 7, Guermas teaches
	wherein in the event the winning bid is greater than the configured threshold, the content element is a content element corresponding to the winning bid (see paragraphs 0043, 0051-0053 and 0055, Examiner’s note: create an ad tag of a winning bid it is additionally noted that paragraph 0043 further describes direct sales of paragraph 0055)). 
	As per claim 8, Guermas teaches
	wherein the page is modified to include code to retrieve and render the content element corresponding to the winning bid (see paragraphs 0053 and 0064, Examiner’s note: ad tags generated of the winning advertisements provided to the associated user’s device). 
	As per claim 9, Guermas teaches
	wherein in response to receiving the page, a browser is configured to retrieve and render the content element corresponding to the winning bid  (see paragraphs 0053 and 0064, Examiner’s note: ad tags generated of the winning advertisements provided to the associated user’s device and in paragraph 0053 specifically “together with its related advertising information, to render an ad tag, which is then forwarded to the user device 200 (step 528) to be included in the content (e.g., webpage) being served to and executed by the user device's browser or application.”).
	
	As per claim 15, Guermas teaches  A method, comprising: (see abstract and title, Examiner’s note: method for reducing response latencies in an auctioning system by having parallel ad requests sent out to potential impression providers using respective floor/reserve prices).
	receiving a request for a page; (see paragraph 0026 and abstract, Examiner’s note: user requesting a webpage from a user device).
	providing the page at least in part by determining dynamically a content element for the page, including by:  conducting an auction, prior to providing the page in response to the request, to determine a winning bid;  and determining the content element based at least in part on an auction winner (see abstract and paragraphs 0051, 0055, and 0063-0064, Examiner’s note: ad auction to provide content, where a winning bid is determined based in part on the auction and optionally a direct sales bidder may have the option to outbid the auction or the auction winner may only be picked based on established ad quality rules).
	As per claim 16, Guermas teaches
	wherein determining the content element includes comparing the winning bid to a configured threshold (see paragraphs 0055 and 0051, Examiner’s note: Guermas teaches this in at least two aspects, 1) being comparing the winning ad to a specified ad quality in paragraph 0051 and 2) comparing the winning bid to another set of bids or advertisers to determine if the winning bid is the auction bid or the direct sale bid (see paragraph 0055)).
	As per claim 17, Guermas teaches
	wherein in the event the winning bid is greater than the configured threshold, the content element is a content element corresponding to the winning bid, (see paragraphs 0043, 0051-0053 and 0055, Examiner’s note: create an ad tag of a winning bid it is additionally noted that paragraph 0043 further describes direct sales of paragraph 0055). 
	and the page is modified to include code to retrieve and render the content element corresponding to the winning bid (see paragraphs 0053 and 0064, Examiner’s note: ad tags generated of the winning advertisements provided to the associated user’s device).
	As per claim 19, Guermas teaches
	wherein the auction is conducted by calling a header bidder server (see paragraph 0007, 0057, 0061,  and 0088, Examiner’s note: network of servers for load balancing, where the platform provides a unified integrated auction, that supports client side header bidding and server side auction).
	As per claim 20, Guermas teaches A computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for: (see paragraph 0067 and 0088-0089, Examiner’s note: software running on a computer to perform functions of Guermas).
	receiving a request for a page; providing the page at least in part by determining dynamically a content element for the page, including by: conducting an auction, prior to providing the page in response to the request, to determine a winning bid; and determining the content element based at least in part on an auction winner (see abstract and paragraphs 0051, 0055, and 0063-0064, Examiner’s note: ad auction to provide content, where a winning bid is determined based in part on the auction and optionally a direct sales bidder may have the option to outbid the auction or the auction winner may only be picked based on established ad quality rules).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Guermas et al. (United States Patent Application Publication Number: US 2017/0330245) further in view of Jaiswal et al. (United States Patent Application Publication Number: US 2019/0373043). 
	As per claim 3, Guermas teaches
	wherein the processor comprises a server (see paragraphs 0007, 0023, and 0088, Examiner’s note: network of servers for load balancing). 
	Guermas does not expressly teach using an edge server
	However, Jaiswal et al. which is in the art of header bidding (see paragraph 0029) teaches the system may be an edge server (see paragraph 0033, Examiner’s note: the server system may comprise a proxy server, a gateways server, an edge server, or any other apparatus suitable for implementing the following techniques). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Guermas with the aforementioned teachings from Jaiswal et al. with the motivation of using a known type 
	As per claim 4, Guermas teaches
	wherein the processor comprises a content distribution network  server (see paragraphs 0088, 0091, and 0093, Examiner’s note: network of servers distributed among multiple components). 
	Guermas does not expressly teach using an edge server
	However, Jaiswal et al. which is in the art of header bidding (see paragraph 0029) teaches the system may be an edge server (see paragraph 0033, Examiner’s note: the server system may comprise a proxy server, a gateways server, an edge server, or any other apparatus suitable for implementing the following techniques). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Guermas with the aforementioned teachings from Jaiswal et al. with the motivation of using a known type of server to perform processing in header bidders systems (see Jaiswal et al. paragraph 0033), when performing processing in a header bidder system is known (see Guermas paragraphs 0007, 0023, and 0088). 

s 10-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guermas et al. (United States Patent Application Publication Number: US 2017/0330245) further in view of Lidow et al. (United States Patent Number: US 10,728,612). 
	As per claim 10, Guermas teaches
	wherein in the event the winning bid associated with the auction is not greater than the configured threshold, the page is modified to include data associated with  the winning bid, logic to store a content element corresponding to the winning bid, code to call a publisher ad server, and code to load a pre-auction script (see paragraphs 0051-0053, 0055, 0063-0064, 0043, and 0028, Examiner’s note: determining a highest bid from an ad auction then optionally based on another auction or bid providing one of the highest bidder or another bidder’s advertisement to the user, where the ad is sent to the user’s device through an ad tag that includes information on what server to pull the advertisement from for example. The advertisement can come from any source like the ad server, the CDS, the platform, the winning impression provider etc.  Further paragraphs 0043 and 0055 discuss how this “other bidder” or direct sales information can be determined, for example if the direct sales to be still filled is above a number then it may be filled with a direct sales.  Here the platform may generate the ad tag but the content may come from the winning bidder (see paragraph 0064), the JavaScript code can be enriched with information gathered during the bidding process to provide ads where this includes information like impression information like location(see 
	Guermas does not expressly teach using cache to store advertisement information. 
	However, Lidow et al. which is in the art of reducing latency issues with online ads and header bidding (see abstract, column 20 lines 5-25, and column 10 lines 15-20) teaches using cache to store advertisement information (see column 12 lines 64- column 13 liens 5, column 15 lines 25-33, column 16 lines 25-30, column 16 lines 41-46, and column 30 lines 63- column 31 lines 10, Examiner’s note: each of these cited sections discuss and teach examples of caching the advertisements for later use, where the advertisements may be cached for a certain period of time on the user’s device). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Guermas with the aforementioned teachings from Lidow et al. with the motivation of providing a known way of reducing latency by storing advertisement information in a cache for later use (see Lidow et al. column 12 lines 64- column 13 lines 5, column 15 lines 25-33, column 16 lines 25-30, column 16 lines 41-46, and column 30 lines 63- column 31 lines 10), when storing advertisement that can be used for later use (see Guermas paragraphs 0051-0053, 0055, and 0043) is known. 
	As per claim 11, Guermas teaches
	wherein in response to receiving the page, a browser is configured to call the publisher ad server and load the pre-auction script, in parallel (see paragraphs 0052-0053, 0062, and 0028, Examiner’s note: each paragraph shows different ways how this can be performed with respect to the current claim and from the claim from which this depends, like paragraph 0052 teaches “For example, the initial ad call may indicate that a secondary auction should be performed. Or, the web page content may include instructions causing the browser of the user device 200 to initiate the secondary auction;” Paragraphs 0053, teaches “executes the code contained in the ad tag, an advertisement corresponding to the winning bid is displayed in the web browser along with the requested content” and that there can be multiple advertisements; paragraph 0062, teaches “For example, the platform 100 may initiate both the header bidding and the auction by virtue of the ad call including an indication or instruction to pass back selected header bidders and initiate the competitive auction, as generally described herein. Thus, in one embodiment, upon receiving the initial ad call and impression information from the CDS 10, the platform 100 runs the floor estimation engine 110 and related models 112, and targeting engine 130 and related models 132, against all potential impression providers 300 and header bidders 310 (which may include the same or different potential bidders). In other embodiments, the platform 100 may perform auction optimization for the selected potential impression providers 300 only after receiving the header bidder results in step 9”; and paragraph 0028 teaches “The impression information that is provided in or obtained from the ad call can vary, for example, depending upon what information is used by models 112, 132 of platform 100, 
	As per claim 12, Guermas teaches
	wherein the browser is configured to receive or request the content element corresponding to the winning bid and information with respect to the content element is stored in the system (see paragraphs 0051 and 0053, Examiner’s note: browser requesting winning advertisement information (see paragraph 0053) and storing information regarding winning ads to provide learning and feedback to the system). 
	 Guermas does not expressly teach to cache an advertisement. 
	However, Lidow et al. which is in the art of reducing latency issues with online ads and header bidding (see abstract, column 20 lines 5-25, and column 10 lines 15-20) teaches to cache an advertisement (see column 12 lines 64- column 13 lines 5, column 15 lines 25-33, column 16 lines 25-30, column 16 lines 41-46, and column 30 lines 63- column 31 lines 10, Examiner’s note: each of these cited sections discuss caching the advertisements for later use and examples of this, where the advertisements may be cached for a certain period of time on the user’s device). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Guermas in view of Lidow et al. with the aforementioned teachings from Lidow et al. with the motivation of providing a known way of reducing latency by storing advertisement information in a cache for 
	As per claim 13, Guermas teaches 
	wherein the browser is configured to receive a final winning bid from the publisher ad server (see paragraphs 0053 and 0064, Examiner’s note: final advertisement after all the auctions and possibly secondary actions as discussed in paragraphs 0051-0052 and 0055 are provided to the user, where these can be provided by the server as discussed in paragraph 0053). 
	As per claim 14, Guermas teaches
	wherein in the event the final winning bid from the publisher ad server is the winning bid from the auction, the browser is configured to initialize the pre-auction script and render the content element corresponding to the winning bid (see paragraphs 0052-0053, and 0028, Examiner’s note: paragraph 0052 teaches “For example, the initial ad call may indicate that a secondary auction should be performed. Or, the web page content may include instructions causing the browser of the user device 200 to initiate the secondary auction;” Paragraphs 0053, teaches “executes the code contained in the ad tag, an advertisement corresponding to the winning bid is displayed in the web browser along with the requested content.” And that there can be multiple advertisements; and paragraph 0028 teaches “The impression information that is  or obtained from the ad call can vary, for example, depending upon what information is used by models 112, 132 of platform 100, which are discussed in more detail below. Issuing the ad call introduces a first latency L1”).
	Guermas does not expressly teach a cached advertisement.
	However, Lidow et al. which is in the art of reducing latency issues with online ads and header bidding (see abstract, column 20 lines 5-25, and column 10 lines 15-20) teaches a cached advertisement (see column 12 lines 64- column 13 lines 5, column 15 lines 25-33, column 16 lines 25-30, column 16 lines 41-46, and column 30 lines 63- column 31 lines 10, Examiner’s note: each of these cited sections discuss caching the advertisements for later use, where the advertisements may be cached for a certain period of time on the user’s device). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Guermas in view of Lidow et al. with the aforementioned teachings from Lidow et al. with the motivation of providing a known way of reducing latency by storing advertisement information in a cache for later use (see Lidow et al. column 12 lines 64- column 13 lines 5, column 15 lines 25-33, column 16 lines 25-30, column 16 lines 41-46, and column 30 lines 63- column 31 lines 10), when storing advertisement that can be used for later use (see Guermas paragraphs 0051-0053, 0055, and 0043) is known. 

	As per claim 18, Guermas teaches
	wherein in the event the winning bid associated with the auction is not greater than the configured threshold, the page is modified to include data associated with  the winning bid, logic to store a content element corresponding to the winning bid, code to call a publisher ad server, and code to load a pre-auction script (see paragraphs 0051-0053, 0055, 0063-0064, 0043, and 0028, Examiner’s note: determining a highest bid from an ad auction then optionally based on another auction or bid providing one of the highest bidder or another bidder’s advertisement to the user, where the ad is sent to the user’s device through an ad tag that includes information on what server to pull the advertisement from for example. The advertisement can come from any source like the ad server, the CDS, the platform, the winning impression provider etc.  Further paragraphs 0043 and 0055 discuss how this “other bidder” or direct sales information can be determined, for example if the direct sales to be still filled is above a number then it may be filled with a direct sales.  Here the platform may generate the ad tag but the content may come from the winning bidder (see paragraph 0064), the JavaScript code can be enriched with information gathered during the bidding process to provide ads where this includes information like impression information like location(see paragraph 0053), and receiving impression information like location from the original call (see paragraph 0028)). 
	Guermas does not expressly teach using cache to store advertisement information. 
	However, Lidow et al. which is in the art of reducing latency issues with online ads and header bidding (see abstract, column 20 lines 5-25, and column 10 lines 15-20) cache to store advertisement information (see column 12 lines 64- column 13 lines 5, column 15 lines 25-33, column 16 lines 25-30, column 16 lines 41-46, and column 30 lines 63- column 31 lines 10, Examiner’s note: each of these cited sections discuss caching the advertisements for later use and examples of such, where the advertisements may be cached for a certain period of time on the user’s device). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Guermas with the aforementioned teachings from Lidow et al. with the motivation of providing a known way of reducing latency by storing advertisement information in a cache for later use (see Lidow et al. column 12 lines 64- column 13 lines 5, column 15 lines 25-33, column 16 lines 25-30, column 16 lines 41-46, and column 30 lines 63- column 31 lines 10), when storing advertisement that can be used for later use (see Guermas paragraphs 0051-0053, 0055, and 0043) is known. 
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	Cunningham et al. (United States Patent Application Publication Number: US 2010/0241511) teaches a method and system for establishing a reserve price for a publisher’s ad space inventory offered via a real time bidding (see title and abstract) 
Theodore (United States Patent Application Publication Number: US 2019/0130441) teaches a header bidding system for maintaining low latency (see abstract) 
	c.	Theodore (United States Patent Application Publication Number: US 2019/0130460) teaches a header bidding system for increasing a number of advertiser while maintaining low latency (see abstract and title) 
	d. 	Theodore (United States Patent Application Publication Number: US 2019/0130454) teaches header bidding systems for refreshing content (see abstract and paragraphs 0014-0016)
	e.	Batkin et al. (United States Patent Application Publication Number: US 2021/0042795) teaches storing advertisement information in a cache (see paragraph 0047)
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621